Title: Thomas Jefferson to George Jefferson, 10 October 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello Oct. 10. 09
           According to my letter of the 8th I had yesterday given to mr Woods our sheriff an order on you for the amount of my taxes 69. D 67 C something less than I had expected. last night I recieved my quarterly account & found that in the estimate I had made of my funds in your hands I had lost sight of the 240.D. interest on my note. not immediately prepared to make a new provision for my taxes I must pray you to honor the draught & I will take the speediest measures in my power to cover the deficiency.  I expect to be at Eppington on the 15th & in Richmond the 20th.
          Your’s affectionately Th: Jefferson
        